Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-21-00146-CV

                   IN THE INTEREST OF J.A.M. AND M.J.C., Children

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-00682
                    Honorable Charles E. Montemayor, Judge Presiding

       BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE
                              VALENZUELA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED September 22, 2021.


                                               _____________________________
                                               Beth Watkins, Justice